Citation Nr: 0705621	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  00-24 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in White River Junction, Vermont


THE ISSUE

Entitlement to an increased rating for a left ulnar nerve 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1969 to 
September 1979.  He also had a period of prior active service 
of approximately one year and nine months.  His awards and 
decorations include the Silver Star Medal and the 
Distinguished Flying Cross.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in White River Junction, Vermont.

The veteran's appeal was previously before the Board in 
October 2003, at which time it was  remanded for further 
development by the originating agency.  The case has since 
been returned to the Board for further appellate action.


FINDING OF FACT

The veteran's left ulnar nerve disorder is manifested by mild 
incomplete paralysis.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for a left ulnar nerve disorder are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8516 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.


The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

The veteran's claim was initially adjudicated before the 
enactment of the VCAA.  He was provided with the notice 
required by the VCAA, by letter mailed in March 2004.  
Although this letters did not specifically inform the veteran 
that he should submit any pertinent evidence in his 
possession, it did inform him of the evidence that would be 
pertinent and that he should submit such evidence or provide 
the originating agency with the information and any 
authorization necessary for VA to obtain the evidence on his 
behalf.  Therefore, the Board believes that he was on notice 
of the fact that he should submit any pertinent evidence in 
his possession.  The veteran was also provided notice 
concerning the disability-rating and effective-date elements 
of the claim by letter mailed in September 2006.  The Board 
notes that, even though the letters requested a response 
within 60 days, they also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].

The record also reflects that all available medical records 
pertinent to the claim have been obtained, and the veteran 
has been afforded appropriate VA examinations.  Neither the 
veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

The record reflects that the veteran is right handed.  In a 
March 1981 rating decision, the veteran was granted service 
connection for a left ulnar nerve lesion.  A 10 percent 
evaluation was assigned, effective from September 27, 1979.

In March 1999, the veteran filed a claim for an increased 
rating for his service-connected left ulnar nerve disability, 
contending that his condition had worsened.

In response to his claim for an increased rating the veteran 
was afforded a VA examination in April 1999.  At that time, 
the veteran complained of left arm numbness and pain that had 
become worse.  He also reported that his symptoms were made 
worse by sleeping on his left side and repetitive left arm 
movements of the type that he was required to perform in his 
occupation as a helicopter pilot.  The veteran reported that 
his symptoms were relieved by standing, physical therapy, use 
of a hot tub, exercise and Tylenol No. 3.  The veteran also 
reported that he was not working at that time.

On physical examination, the veteran had a positive Tinel's 
sign at the left elbow and decreased sensation in the 
distribution of the ulnar nerve.  There was no hypothenar 
wasting, muscle wasting or thenar eminence muscle wasting.  
The veteran's upper extremity strength was intact with the 
exception of his left rhomboids, which were slightly weaker 
on the left than on the right.  He also had some mild atrophy 
of his rhomboid muscles on the left.  Deep tendon reflexes 
were intact and sensation in the medial antibrachial 
cutaneous and medial brachial cutaneous was normal.  
Sensation in the distribution of the musculocutaneous, 
axillary, radial and medial nerves was intact.  The veteran 
also had a positive Adson's test on the left.  In addition, 
he had a prominent C7 and positive tender points and 
myofascial pain trigger points in the left levator scapula.

With regard to electrodiagnostic studies, the examiner 
determined that the veteran required further 
electrophysiologic studies to quantify ulnar nerve neuropathy 
versus thoracic outlet syndrome versus C8 radiculopathy.

The examiner also indicated that weakened movement, 
incoordination and fatigability could not be accurately 
quantified in terms of additional loss of range of motion 
without prolonged provocative testing.  The examiner also 
noted that with flare-ups, range of motion would likely be 
restricted but it was not possible to accurately estimate the 
additional loss of range of motion without examining the 
veteran during such a flare-up.

An examination report from the Neurology Associates of Ottawa 
Carleton dated in April 1999 indicates that at that time, the 
veteran reported symptoms of pain and numbness in the left 
upper extremity; discomfort in the left side of the neck; and 
weakness in the left hand.  The veteran also reported that he 
was forced to stop working due to the pain and numbness in 
his neck and arm.

At the time of the April 1999 examinaton, power testing was 
normal in the upper extremities except for a slight degree of 
wasting in the left supra and infraspinatous muscles.  
Reflexes were 2+ at the biceps and triceps and 1+ at the 
brachial radialis.  The right finger jerks were 1-2+ and the 
left finger jerks were absent.  Sensory examination showed a 
slight decrease in pinprick in the left 4th and 5th digits and 
along the medial aspect of the left forearm up to the elbow.

The examiner concluded that ulnar neuropathy was not the 
cause of the veteran's symptoms because there was no evidence 
of a significant ulnar neuropathy on the nerve conduction 
studies in the left upper extremity.  Instead, the examiner 
opined that the veteran's symptoms were more suggestive of C8 
root involvement as his EMG examination showed some 
fibrillation potentials in the left APB muscle which was 
innervated by the C8 nerve root and his finger jerks were 
absent on the left hand side.

An EMG and nerve conduction velocity study at the Syracuse VA 
Medical Center in November 1999 disclosed no evidence of an 
ulnar or median neuropathy, a brachial plexopathy or a 
cervical radiculopathy on the veteran's left side.

The record includes a June 2000 diagnostic sleep study report 
from the Ottawa Hospital Sleep Laboratory which shows that 
the veteran had very poor quality of sleep.  In an October 
2000 statement, Dr. G.I. Kimbites indicated that the veteran 
was suffering from frequent sleep disturbance which was 
possibly due to chronic shoulder pain.

In a VA Form 9 submitted in December 2000, the veteran 
contended that the nerve that was affected by his injury was 
the nerve beside the ulnar nerve and that he continued to 
experience constant pain due to the condition and at times, 
his sleep was interrupted.  The veteran also claimed at that 
time that his condition had interfered with his occupation as 
a helicopter pilot and caused him to stop working and that he 
was taking Tylenol No. 3 on an almost daily basis.

Medical records from the Kalkulu Physiotherapy and Sports 
Injury Clinic dated from March 2001 to January 2002 show that 
the veteran was experiencing constant pain and numbness in 
his left scapular region, shoulder, arm and hand in the ulnar 
nerve distribution.  He was also experiencing increased 
symptoms with cervical movements such as extension, left 
side-bend and rotation, and increased symptoms with arm and 
neck movements which stretch or traction the nerve.  He was 
found to have poor sitting posture and exhibited a forward 
head posture and rounded shoulders.  The examiner noted that 
the veteran's symptoms decreased when his posture was 
corrected.  The report also notes that there was a positive 
Tinel's test, 
-20 degrees of extension of the proximal interphalangeal 
joint of his left fifth digit and tenderness to palpation 
over his left intrascapular and uppertrap/supraspinatus 
regions.

In an April 2004 statement, the veteran indicated that he was 
working as a helicopter pilot in Africa, flying two to three 
days per week.  The veteran also reported that he was 
experiencing radiating pain from his back down the left side 
of his torso and that the pain and numbness in his elbow and 
hand were increasing and spreading to the last two fingers.  
The veteran also complained that he had been unable to fully 
straighten his little finger for seven years.  In addition, 
the veteran reported that he was still performing his 
exercises and they seemed to be helping but he was still 
having problems sleeping due to pain and numbness.  The 
veteran also indicated that he continued to take Tylenol to 
relieve his symptoms.

Pursuant to the October 2003 Board Remand directives, the 
veteran was afforded another VA examination in September 
2006.  At that time, the veteran reported that when using 
certain levers to fly planes in his occupation as a pilot, he 
experienced moderately severe pain in his arm the next day 
and also that when he straightened his arm to 0 degrees, the 
pain increased.  He also reported that he would wake up with 
pain in the left upper extremity if he slept on the left 
side.  However, the veteran did indicate that the pain in his 
left arm was not constant and that he was working as a pilot 
at that time.  In addition, the examiner noted that the 
veteran was able to attend to his activities of daily living 
at that time without assistance.

On physical examination, the veteran's left upper extremity 
was normal in appearance except for the fifth digit.  There 
was no muscle atrophy noted in the left upper extremity.  
Tinel's was positive at the elbow with complaints of 
exquisite tenderness with palpation of the ulnar groove.  
Deep tendon reflexes at the elbow and wrist were 2+ and the 
veteran was neurovascularly intact.  Left elbow range of 
motion was extension 0 with more increased pain starting at 
20 degrees to 0 degrees.  Flexion was within normal limits at 
145 degrees.  The examiner also noted that the veteran had 
normal grip strength when compared to the right and there was 
a change noted in pain, weakness and fatigability on 
repetition; however, there was no change in range of motion 
following repetitive motions.  The examiner diagnosed the 
veteran with partial ulnar neuropathy in the left upper 
extremity and noted that the veteran had difficulty using the 
airplane levers due to easy fatigue and pain that would occur 
with extended use of the left upper extremity.

In a September 2006 statement, Gerasimos I. Kambites, M.D. 
indicated that the ulnar nerve damage sustained by the 
veteran in service had increased over the years and currently 
caused constant pain, which greatly interfered with the 
veteran's sleep patterns and also affected his ability to 
work as a pilot.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  
38 C.F.R. § 4.7.

Complete paralysis of the ulnar nerve of the minor upper 
extremity warrants a 50 percent rating.  Complete paralysis 
is manifested by "griffin claw" deformity, due to flexor 
contraction of ring and little fingers, very marked atrophy 
in the dorsal interspace and thenar and hypothenar eminences; 
loss of extension of the ring and little fingers, an 
inability to spread the fingers (or reverse), an inability to 
adduct the thumb; and weakened flexion of the wrist.  
Incomplete paralysis of the ulnar nerve of the minor upper 
extremity warrants a 30 percent rating if it is severe, a 20 
percent rating if it is moderate or a 10 percent rating if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

The term incomplete paralysis indicates a degree of lost or 
impaired function substantially less than complete paralysis 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  See the Note Following 38 C.F.R. § 4.124a.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

On review of the merits of this claim, the Board concludes 
that the veteran's left ulnar nerve disorder does not warrant 
a rating in excess of 10 percent.  While the veteran alleges 
that the disability has increased in severity, 
electrodiagnostic studies in April 1999 and November 2000 
showed no evidence of ulnar neuropathy.  The private examiner 
in April 1999 believed that the veteran's reported symptoms 
were more likely due to a cervical nerve root problem since 
no evidence of ulnar neuropathy was found at that time.  As 
recently as the September 2006 VA examination, no evidence of 
atrophy was found and grip strength in the veteran's left 
hand was normal.  While the veteran complains of pain, the 
objective findings are not indicative of more than mild 
incomplete paralysis of the left ulnar nerve.  The September 
2006 VA examiner did diagnose partial ulnar neuropathy and 
state that easy fatigue and pain would occur with extended 
use, but he also noted that there was no change in the 
veteran's range of motion following repetitive motions.  The 
Board has also considered the September 2006 statement of Dr. 
Kambites.  Although he reported that the veteran experiences 
constant pain that causes sleep disturbance and affects the 
veteran's ability to work as a pilot, he did not provide any 
specific information or findings that would lead the Board to 
conclude that the incomplete paralysis more nearly 
approximates moderate than mild.  

The Board has considered all pertinent disability factors and 
all potentially applicable diagnostic codes but has found no 
basis for concluding that the veteran's left ulnar nerve 
disorder warrants a higher schedular evaluation.

Extra-schedular Consideration

The Board has also considered whether this case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalizations for the disability and that the 
manifestations of the disability are not in excess of those 
contemplated by the scheduler criteria.  In sum, there is no 
indication in the record that the average industrial 
impairment from the disability would be in excess of that 
contemplated by a 10 percent evaluation.  Accordingly, the 
Board has concluded that referral of this case for extra-
schedular consideration is not in order.


ORDER

An increased disability rating for left ulnar nerve disorder 
is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


